Citation Nr: 1013441	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-16 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for the residuals of a spontaneous epidural 
hematoma resulting in paraplegia.  

2.  Entitlement to an initial evaluation in excess of 20 
percent disabling for paraplegia of the left lower extremity, 
residuals of a spontaneous epidural hematoma.

3.  Entitlement to an initial evaluation in excess of 20 
percent disabling for paraplegia, of the right lower 
extremity, residuals of a spontaneous epidural hematoma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in October 2007 
when it was remanded for further development.  In December 
2009, the RO granted service connection for left and right 
lower extremity paraplegia, residuals of a spontaneous 
epidural hematoma, as secondary to medication taken for his 
service-connected heart disorder.  In January 2010, however, 
the RO issued a supplemental statement of the case with 
respect to his claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for bilateral lower 
extremity paraplegia, residuals of a spontaneous epidural 
hematoma.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an initial evaluation in excess 
of 20 percent disabling for paraplegia of the left lower 
extremity, residuals of a spontaneous epidural hematoma, and 
entitlement to an initial evaluation in excess of 20 percent 
disabling for paraplegia, of the right lower extremity, 
residuals of a spontaneous epidural hematoma, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Service connection is in effect for paraplegia of the left 
lower extremity, residuals of a spontaneous epidural 
hematoma, and paraplegia of the right lower extremity, 
residuals of a spontaneous epidural hematoma.


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's 
claim of entitlement to compensation for residuals of a 
spontaneous epidural hematoma resulting in bilateral lower 
extremity paraplegia under the provisions of 38 U.S.C. 
§ 1151, is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2009 rating decision, the RO granted 
entitlement to service connection for paraplegia of the left 
lower extremity, residuals of a spontaneous epidural 
hematoma, and paraplegia of the right lower extremity, 
residuals of a spontaneous epidural hematoma, as secondary to 
his service-connected heart condition.  In light of this 
rating decision, the Veteran's representative, in a statement 
dated in March 2010, requested that the appeal be withdrawn 
as the benefit sought had been granted.  His claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for the residuals of a spontaneous epidural hematoma 
resulting in paraplegia, is moot as the benefit sought on 
appeal is already in effect.  See Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991). 


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C. § 1151 for the residuals of a spontaneous 
epidural hematoma resulting in paraplegia is dismissed.


REMAND

In March 2010, the Veteran, through his representative, 
expressed his disagreement with the initial evaluations 
assigned following the grant of service connection for 
paraplegia of the left lower extremity, residuals of a 
spontaneous epidural hematoma, and service connection for 
paraplegia of the right lower extremity, residuals of a 
spontaneous epidural hematoma, in an RO rating decision dated 
in December 2009.  To date, the RO has not issued the Veteran 
a Statement of the Case (SOC) with respect to these claims.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must issue the Veteran an SOC 
with respect to his claims seeking a 
higher initial evaluation for paraplegia 
of the left lower extremity, residuals of 
a spontaneous epidural hematoma, and a 
higher initial evaluation for paraplegia 
of the right lower extremity, residuals 
of a spontaneous epidural hematoma, to 
include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


